Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/31/2021 has been entered. The applicant has amended the claims. The amendments overcome the prior 112(b) rejection to the claim. The prior 112(b) rejection is withdrawn. New grounds of rejection are presented as necessitated by amendment. 

Status of Claims
Claim 57 is amended. Claims 67-73 have been added. Claims 1-22 have been canceled. Claims 23-56 and 58-66 are withdrawn. Claims 57 and 67-73 remains for examination with claim 57 being the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 67-73 recite the limitation "the press hardened stee" in their claim preambles.  There is insufficient antecedent basis for this limitation in the claims.  The preamble of claim 57 is to “a press hardened sheet steel article” and not “a press hardened steel”.  It is not clear if the claims are to be directed to steel or the steel article. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 57 and 67-73 are rejected under 35 U.S.C. 103 as being unpatentable over Mutschler et al. (US-20140342181-A1, hereinafter Mutschler) in further view of Carey et al. (US-5695822-A, hereinafter Carey).  
Regarding claim 57, Mutschler teaches a method of producing a press hardened steel with a galvannealed coating ([0017]-[0020]). Mutschler further teaches that the coating is a Zn—Fe—Al coating on the steel strip ([0018]) and that through processing a single phase α-Fe in the coating with approximately 30% Zn is formed ([0020]) which reads on the claim limitations less Mn or Sb in the protection layer. 
Mutschler is silent on Mn or Sb in the protection layer.
Carey teaches a product and method of producing a corrosion-resistant, environmentally friendly metal material by coating of metal strip with a coating being 
Carey further teaches that antimony can be added to the metal alloy coating to enhance the hardness, strength, mechanical properties and corrosion resistance of the zinc metal alloy coating (col. 9, lines 10-28). Carey further teaches adding up to 2.0 wt.% antimony (col. 17, line 40). 
It would have been obvious to one of ordinary skill in the art at the date of filing to have modified the protective zinc coating of Mutschler by adding up to 2.0 wt.% antimony as taught by Carey to enhance the hardness, strength, mechanical properties and corrosion resistance of the metal alloy coating.
Regarding claims 67-70, Mutschler teaching of a single phase α-Fe in the coating with approximately 30% Zn ([0020]) meets the limitations of the claims.
Regarding claim 71, modified Mutschler with up to 2.0 wt.% Sb overlaps the claim limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claims 72-73, Mutschler teaches that the press hardened steel can be formed from a boron-containing steel and that the boron present is between about 0.0005 and about 0.005 wt.% ([0017]) with Mutschler’s silence on intentional addition of boron, the limitations of the claims are met.  
Response to Arguments
Applicant’s arguments with respect to claim 57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allely et al. (US-20150191077-A1) contains Zn based coatings with the claimed elements. 
Speer et al. (US-20210180172-A1) contains Zn based coatings with additions of Mn and Sb.
Kim et al. (US-20190194792-A1) contains Zn based coatings with additions of Mn and Sb.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734